DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 07/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,615, 848 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Smith on 07/28/21.
The application has been amended as follows: 
Claim 8 has been cancelled.

Claim 1 (currently amended) An intravascular catheter device for treating atherosclerotic material located within a blood vessel, said intravascular catheter device comprising: 
a flexible catheter tube; 
an expandable portion secured to the flexible catheter tube and comprising a plurality of struts; 
	a sleeve configured for movement within at least one of the flexible catheter tube and the expandable portion; 
a tip member attached to a distal portion of the sleeve and a distal portion of each of the plurality of struts, such that axial retraction of said tip member, by way of said sleeve, is first position where the plurality of struts extend along a longitudinal axis of the expandable portion to a second position where each of the plurality of struts bow outwardly under compressive forces; and 
an incising element associated with at least one of the plurality of struts and having a sharpened edge which extends along the longitudinal axis when the expandable portion is in the first position, wherein each of the plurality of struts comprises an outer surface having a larger footprint than a footprint of said incising element such that said outer surface of each of said plurality of struts is configured to ride along the atherosclerotic material located within the blood vessel when said expandable portion is placed in said second position and moved axially within the blood vessel so as to limit a depth of penetration of said incising element associated with said at least one of the plurality of struts into the atherosclerotic material.  

Claim 2 (currently amended) The intravascular catheter device of claim 1 wherein: 
the sleeve 

Claim 3 (currently amended) The intravascular catheter device of claim 1 wherein: 
said sharpened edge extends along an upper edge of the incising element

Claim 6 (currently amended) The intravascular catheter device of claim 5 wherein: 
each of the plurality of struts extend in a linear fashion along the sleeve when the expandable portion is in the first position. 

Claim 9 (currently amended) The intravascular catheter device of claim [[8]]1 wherein: 
each of the plurality of struts comprises a recessed portion configured to create a flat surface when said expandable portion is placed in the second position; and 
the incising element is attached to the at least one of the struts at the recessed portion of the at least one of the plurality of struts.   

Claim 11 (currently amended) The intravascular catheter device of claim 1 further comprising: 
a handle assembly, wherein a proximal end of said flexible catheter tube is associated with the handle assembly; and 
a control member moveably supported on the handle assembly and mechanically connected to the sleeve such that movement of control member is configured to be translated to movement of the expandable portion between the first position and the second position. 

Claim 12 (currently amended) The intravascular catheter device of claim 1 further comprising: 
a protective sheath supported for sliding movement along an outer surface of the flexible catheter tube so as to selectively cover the expandable portion when said expandable portion is in the first position.  

Claim 13 (currently amended) The intravascular catheter device of claim 1 wherein: 
the incising element is configured to create one or more incisions in the atherosclerotic material when the expandable portion is located within the blood vessel, placed in the second position, and moved axially along at least a portion of the blood vessel.  

Claim 14 (currently amended) An intravascular catheter device for treating atherosclerotic material located within a blood vessel, said intravascular catheter device comprising: 
a flexible catheter tube; 
an expandable portion secured to a distal portion of the flexible catheter tube and comprising a plurality of struts moveable between a closed position where each of the plurality of struts extend along a longitudinal axis of the expandable portion and an opened position where each of the plurality of struts bow outwardly; 
	an inner sleeve configured for axial movement within the flexible catheter tube, wherein each of said plurality of struts extend adjacent to and along an outer surface of said inner sleeve when said expandable portion is placed in said closed position, and wherein a mid-portion of each of said plurality of struts is elevated from said outer surface of said inner sleeve when said expandable portion is placed in said opened position; 
a tip member attached to a distal portion of the inner sleeve and a distal portion of each of the plurality of struts such that , by way of axial movement of said inner sleeve, is configured to move the expandable portion between the opened position and the closed position; and 
a plurality of incising elements, each associated with one of the plurality of struts and comprising a sharpened edge extending along a longitudinal axis of the associated one of the plurality of the struts for creating , wherein each of the plurality of struts extend laterally beyond side edges of the associated one of said plurality of incising elements to ride along the atherosclerotic material and limit a depth of penetration of the plurality of incising elements into the atherosclerotic material when the expandable portion is located within the blood vessel, placed in said opened position, and retracted axially along the length of said blood vessel.  

Claim 15 (currently amended) The intravascular catheter device of claim 14 wherein:
each of the plurality of incising elements extend parallel with [[the]]a centerline of the expandable portion when the expandable portion is in the closed position.  

Claim 16 (currently amended) A method for treating atherosclerotic material located within a blood vessel, said method comprising the steps of:
providing an intravascular catheter device comprising a flexible catheter tube, an expandable portion secured to the flexible catheter tube and configured for movement between a closed position where the expandable portion defines a first diameter and an opened position where the expandable portion defines a second diameter which is greater than the first diameter, a sleeve disposed within at least one of the flexible catheter tube and the expandable portion, and an incising element associated with the expandable portion and comprising a sharpened edge which extends along a longitudinal axis of the expandable portion when the expandable portion is in the closed position; 
	placing the expandable portion in the closed position by actuation of the sleeve; 
	positioning the expandable portion within the blood vessel; 
placing the expandable portion in the opened position by further actuation of the sleeve; and 
retracting the expandable portion along the atherosclerotic material while the expandable portion is in the opened position such that an outer surface of the expandable portion, which extends laterally beyond side edges of the incising element, rides along the atherosclerotic material and the incising element penetrates into the atherosclerotic material a depth limited by said outer surface of the expandable portion to create incisions in the atherosclerotic material.  

Claim 18 (currently amended) The method of claim 17 wherein: 
each of the number of struts extend parallel with a centerline of the expandable portion when the expandable portion is in the closed position; 

the sharpened edge is located along an upper edge of the incising element.  

Claim 21 (currently amended) An intravascular catheter device comprising: 
a flexible catheter tube; 
an expandable portion secured to a distal end of said flexible catheter tube and comprising at least one strut, wherein the expandable portion is operable between a contracted position where the expandable portion has a first width, and an expanded position where the expandable portion has a second width that is larger than the first width; 
an inner sleeve disposed within at least one of the flexible catheter tube and the expandable portion, wherein the inner sleeve is connected to the expandable portion in an actuatable fashion for moving the expandable portion between the contracted position and the expanded position; and
a scoring element provided on at least a portion of an outer surface of the at least one strut and comprising a sharpened edgewhich extends along a longitudinal axis of the at least one strut for scoring atherosclerotic material located within a blood vessel when the expandable portion is placed in the expanded position and moved axially , wherein said outer surface has a larger footprint than a footprint of said scoring element for limiting a depth of penetration of said scoring element into said atherosclerotic material.  
Reasons for Allowance
Claims 1-7, 9-19, and 21 allowed. The following is an examiner’s statement of reasons for allowance: There is no art alone or in combination that teaches the invention as substantially claimed.
Prior art reference Groshong discloses (Figs. 1-3) intravascular catheter device (10) comprising a flexible catheter tube (12; Col. 5, lines 24-25), expandable portion comprising a plurality of struts (34 & 35), inner sleeve (14), tip member (70), plurality of incising elements (112 & 114; Fig. 18) as substantially detailed in independent claims 1, 14, 16, and 21. However, Groshong fails to teach an incising element having a sharpened edge which extends along a longitudinal axis of the at least one strut and/or expandable portion.
Prior art reference Uflacker discloses (Figs. 3-4) intravascular catheter device (10) comprising a flexible catheter tube (22), expandable portion comprising a plurality of struts (16), inner sleeve (40), tip member (18 & 19), plurality of incising elements (Par. 0029) as substantially detailed in independent claims 1, 14, 16, and 21. Also, Uflacker teaches having a sharpened edge which extends along a longitudinal axis of the at least one strut and/or expandable portion (Figs. 5-7). However, Uflacker fails to teach the catheter is flexible, and wherein said outer surface of a strut has a larger footprint than a footprint of said scoring element for limiting a depth of penetration of said scoring element into said atherosclerotic material. 
Although Groshong teaches the catheter is flexible, and wherein said outer surface of a strut has a larger footprint than a footprint of said scoring element for limiting a depth of penetration of said scoring element into said atherosclerotic material (Fig. 4), modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable because Uflacker’s device is structured as a rotational cutter and substituting Uflacker’s lateral blades for Groshong’s axial blades would eliminate Uflacker’s devices ability to rotationally cut. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771